Citation Nr: 1435848	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-46 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for bronchial asthma, currently evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to January 1992.

These matters came to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in December 2009.

In April 2012, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ); this AVLJ is no longer with the Board.  In March 2013, the Veteran elected to have another hearing before the Board.  The hearing was scheduled in May 2013; however, he failed to appear and his hearing request is now deemed withdrawn.  38 C.F.R. § 20.704.  

In October 2013, the Board reopened the claim of service connection for hypertension and remanded the issue on the merits.  Entitlement to an increased rating for bronchial asthma was also remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In October 2013, these matters were remanded to afford the Veteran VA examinations and to request that the Veteran complete releases regarding outstanding private medical records.  

In October 2013, the Appeals Management Center (AMC) requested that the Veteran complete releases pertaining to multiple medical providers; the Veteran did not respond.

In March 2014, the Veteran was scheduled for VA examinations pertaining to his claimed hypertension and service-connected bronchial asthma; he failed to appear.  

A VA Report of Contact dated May 7, 2014, reflects that the Veteran called and indicated that he would like to attend the examinations that he had missed.  A VA response is not contained in the Virtual folder.  See VA Report of Contact.

On May 12, 2014, the Veteran's appeal was recertified to the Board.  

While the Veteran did not indicate the basis for missing the scheduled VA examinations, as the Veteran expressed his intent to appear for VA examinations pertaining to his claimed hypertension and service-connected bronchial asthma prior to recertification to the Board, the Board has determined that the Veteran should be given another opportunity to attend VA examinations.  

On Remand, the Veteran should be given another opportunity to complete appropriate authorizations pertaining to Theodore Sugihara, M.D., of the Allergy & Asthma Center; Thomas Lavake, M.D.; and, Medical Center of Arlington.  The Veteran is reminded that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a) (West 2002).

Updated treatment records from the Dallas, Texas VA Medical Center (VAMC) should be associated with the Virtual folder for the period from October 8, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folder updated treatment records from the Dallas VAMC for the period from October 8, 2013.

2.  Upon obtaining appropriate releases from the Veteran, obtain treatment records from the following medical providers:

a)  Theodore Sugihara, M.D., with the Allergy & Asthma Center, dated from July 18, 2009;

b)  Thomas Lavake, M.D.;

c)  Medical Center of Arlington, dated from April 16, 2009.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his hypertension.  A copy of the notice letter to the Veteran should be associated with the Virtual folder.  The Virtual folder must be reviewed in conjunction with the examination.  The examiner should state the Virtual folder was reviewed and a copy of this remand should be in the Virtual folder.  

The examiner should:

(a)  state whether hypertension is at least as likely as not (50 percent probability or more) proximately due to service-connected bronchial asthma, to include medication taken for bronchial asthma; and.

(c)  state whether hypertension at least as likely as not (50 percent probability or more) was aggravated (made permanently worse beyond the natural progression of the disease) by service-connected bronchial asthma, to include medication taken for bronchial asthma.

If so, state whether there is medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that shows a baseline of the hypertension prior to aggravation.

The examiner must provide reasons for the conclusions reached.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a respiratory examination with a physician with appropriate expertise to determine the current extent of his bronchial asthma.  A copy of the notice letter to the Veteran should be associated with the Virtual folder.  The Virtual folder must be reviewed in conjunction with the examination.  The examiner should state the Virtual folder was reviewed and a copy of this remand should be in the Virtual folder.  

	a)  All indicated tests and studies should be performed.

	b)  The examiner should report FEV-1 percent predicted; FEV-1/FVC percent; DLCO (SB) predicted; and, maximum oxygen consumption in ml/kg/min (with cardiorespiratory limit).  If any of the above cannot be measured, the examiner may provide an estimate of the value that would likely be obtained if the test were provided.  

	c)  The examiner should comment on whether the Veteran experiences more than one attack per week with episodes of respiratory failure; whether he requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  

5.  Upon completion of the above, the Veteran's claim of service connection for hypertension and increased rating claim for bronchial asthma should be readjudicated.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination or cooperate with the examiners may result in the denial of his claims.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



